Per Curiam:
The order appealed from was a practical interpretation of the import and scope of the judgment of injunction. Literally the judgment forbade all use of the name Baumann in defendant’s retail furniture business. But the learned justice, in denying a motion to amend his judgment, has clearly intimated that reasonable use of the name Amelia Baumann or Robert Baumann (which full names had not been originally before him for decision) did not amount to a punishable contempt. While we are now pointed to certain photographic exhibits which show defendant’s signs with the name Robert smaller and less prominent than the rest of the trade title, so that the contrast in lettering is suggestive, the conclusion of the learned justice who has had the case in all its steps should control and settle such a question of the defendant’s purpose and spirit to conform to the injunction. On this appeal plaintiff has not made out sufficient grounds to require us as a court of review to reject the determination at Special Term in favor of defendants. The order is, therefore, affirmed, but without cost's. Jenks, P. J., Carr, Stapleton, Mills and Putnam, JJ., concurred. Order affirmed, without costs.